PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/227,935
Filing Date: 20 Dec 2018
Appellant(s): GKN Sinter Metals, LLC



__________________
Daniel J. Ark
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 10, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 13, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim 19 under pre-AIA  35 U.S.C. 112, second paragraph.
Claims 13-17 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrigan, Jr (US 2009/0208362).
Claims 14 and 15 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrigan, Jr as applied to claim 13, and further in view of Gopienko (Gopienko. Production of aluminum and aluminum alloy powders. Chapter 12. Handbook of Non-Ferrous Metal Powders. First Edition. Elsevier. 2009. P. 267-283.).
Claims 18-23 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrigan, Jr as applied to claim 13 above, and further in view of Gauthier (Gauthier, ed. Densification and Sintering. ASM International. Engineered Materials Handbook Desk Edition, 1995, p. 784-822.).
 (2) Response to Argument
In the below argument, the citation “Brief” refers to appellant’s brief on appeal filed May 10, 2022.
112(b): Claim 19
	The appellant argues that “similar composition” is a comparison of the claim 13 composition relative to a similar composition (i.e. similar chemical percentages) but with the alloying elements added as an elemental powder or as part of a master alloy (Brief pg. 5 paras. 2-3).
	The examiner respectfully disagrees. The limitation of “similar composition” is indefinite. It is unclear what applicant intends to cover by the recitation of “similar composition”. MPEP 2173.05(b)(III)(C). 
The limitation of “similar composition” is directed to the composition and not the structure of the powder metal part. It is clear in claim 19 that the structure of the powdered metal part for comparison has alloying elements added as an elemental powder or as part of a master alloy. The scope of the claim is unclear regarding what is and is not a “similar composition” to that recited in claim 13 of a 2324 aluminum alloy plus 1 wt% Fe and 1 wt% Ni.    
103: Harrigan, Jr
	The appellant argues Harrigan, Jr teaches away from the claimed invention because Harrigan, Jr discloses Si content between 0.1 and 1.2% in Table 7, which is above the compositional limits of the 2324 aluminum alloy (Brief para. spanning pgs. 7-8).
	The examiner respectfully disagrees. A 2324 Al alloy includes no more than 0.10% Si (see original claim 10 filed December 20, 2018). Harrigan, Jr teaches a composition of an aluminum matrix includes 0.1 to 1.2% Si (Table 7), which overlaps with the 2324 Al alloy Si content at 0.1%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I). 
	Evidence to support the argument that Harrigan, Jr teaches away from the claimed Si content by criticizing, discrediting, or otherwise discouraging the solution claimed has not been presented. MPEP 2143.01(I) and 2144.05(III)(B).
	The appellant argues that in Harrigan, Jr [0033], [0041], [0042], and Tables 7-9 do not describe the morphology of the powder (Brief para. spanning pgs. 8-9, pg. 9 para. 2) where the part being “alloyed” does not speak to the morphology or structure of the powder metal (Brief pg. 10 para. 2, pg. 11 para. 3), and powder metals are often provided as substantially pure aluminum powder metal constituent plus one or more master alloy powder metal constituents (e.g., aluminum plus an alloying element in a high percentage) and/or one or more elemental powder metal constituents, which is considered an alloy even before compaction and sintering as supported by the terminology in Figs. 3 and 5 of appellant’s specification, but would not meet the conditions of being pre-alloyed and homogeneously dispersed throughout the powder metal (Brief para. spanning pgs. 10-11, pg. 11 para. 4).
	The examiner respectfully disagrees. Harrigan, Jr teaches an aluminum-matrix-composite alloy ([0033]) including an aluminum matrix phase that overlaps with that claimed (Table 7) in the form of a powder alloy ([0041], [0042]). The above argument alleges the part is an alloy, whereas the teaching relied upon in Harrigan, Jr is that the powder is an alloy. Terms are given their plain meaning, which is the ordinary and customary meaning given to the term by those of ordinary skill in the art. MPEP 2111.01(I). Merriam Webster defines the term “alloy” as a substance composed of two or more metals intimately united usually by being fused together and dissolving in each other when molten. Therefore, the “powder alloy” (Harrigan, Jr [0041]) is a powder in which two or more metals (i.e. the taught Cu, Mg, Si, Fe, Ni, and Al) are intimately united by being fused together and dissolving in each other (i.e. the Fe and Ni are pre-alloyed and homogeneously dispersed throughout the powder metal). 
	In Harrigan, Jr, the composition of the “powder alloy” contains 2.3% copper, 1.6% magnesium, 0.35% silicon, 1.4% iron, and 1.0% nickel ([0041]). All the elements, including the iron and nickel, are taught as being contained in the powder alloy. Clearly, they are not added as separate powder to pure aluminum powder or to master alloy powder. If they were, Harrigan, Jr would either list the elements as separately added powders or would list the master alloy and the iron and nickel as separately added powders. In appellant’s specification, [0036] and [0037] describe Figs. 3 and 5 stating the samples include 2324 with prealloyed air atomized transition elements and 2324 with elemental powder additions of transition elements. When the iron and nickel are not pre-alloyed and homogeneously dispersed, they are clearly taught as being separate elemental powder additions. This is different from the teachings in Harrigan, Jr [0041] in which the iron and nickel are contained in the powder alloy.
As further evidence to support the examiner’s position that the aluminum matrix in the form of a powder alloy (Harrigan, Jr [0041], [0042]) reads on the iron and nickel being pre-alloyed and homogeneously dispersed, Harrigan, Jr incorporates by reference U.S. patent application Ser. No. 10/738,275 (published as Peng, US 7,297,310) as providing a detailed method of manufacturing the aluminum powder (Harrigan, Jr [0040]). The aluminum powder of Harrigan, Jr is manufactured by various processes including atomization, splat quenching, melt-spinning, and plasma method (Peng 3:15-18), where the manufacturing process starts with a desired aluminum alloy ingot (i.e. in the ingot the metal constituents have been intimately united by being fused together and dissolved in each other) to produce alloy powder that is ready for consolidation (Peng 5:11-16) such as aluminum alloy powder of Aluminum Association 2000 (Peng 4:64-67). The aluminum alloy powder (i.e. powder in which elements are pre-alloyed and homogeneously dispersed) (Harrigan, Jr [0040], [0041]; Peng 3:15-18, claim 1 step b) is in contrast to unalloyed (i.e. not (pre) alloyed) aluminum powder of metal constituents (Peng 4:64-67, 5:16-37). Therefore, Peng, which is incorporated by reference into Harrigan, Jr, provides evidence to support the examiner’s position that the taught aluminum alloy powder reads on the claimed powder metal in which 1 weight percent iron and 1 weight percent nickel are pre-alloyed and homogeneously dispersed throughout the powder metal.





For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/S.H./Examiner, Art Unit 1735                                                                                                                                                                                                        
Conferees:
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735 

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                               

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.